Citation Nr: 0305936	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-21 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability (residuals, right knee surgeries with arthritis), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	John E. Howell, attorney at 
law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.  The Board remanded this case in October 
2001 for additional evidentiary and procedural development.  
This has been accomplished.  In addition, the Board completed 
development in September 2002 pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) codified at 38 
C.F.R. § 19.9(a)(2), and that has been accomplished as well.

Other issue

The Board observes that in November 2002, the veteran filed a 
claim requesting entitlement to a temporary total disability 
rating for convalescence under 38 C.F.R. § 4.30 based on 
right knee arthroscopy surgery in November 2002.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
severe symptoms of arthritis, with additional loss of motion 
due to pain, weakness and fatigability during flare-ups.

2.  The evidence does not show that the veteran's right knee 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for the 
veteran's right knee disability have been met.  38 U.S.C.A. § 
1155 (West Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5003-5261 (2002).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Relevant law and regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim for an increased rating was filed 
in July 1999 and remains pending.  The provisions of the VCAA 
and the implementing regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

As set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In a November 1999 letter, the veteran was informed that an 
examination would be scheduled to evaluated his right knee 
disability, and that if any evidence from him was required, 
he would be notified and given 60 days to submit such 
evidence.  In a January 2000 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.

Significantly, the veteran was provided specific notice of 
the VCAA and its provisions regarding the duty to assist and 
VA's obligation to provide a medical examination and/or 
obtain a medical opinion in the Board's remand of October 
2001.  Moreover, the RO furnished the veteran a letter in 
December 2001 advising him of the additional evidence deemed 
relevant to his claims, as specifically set forth in the 
Board's October 2001 remand.  This letter advised the veteran 
that he could provide the names, addresses, and approximate 
dates of treatment for all VA and non-VA health care 
providers who had treated him for the right knee disorder at 
issue herein.  He was informed as well that if he could not 
obtain any private medical records, he could provide VA 
authorization to obtain them for him by completing the 
appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.

The Board therefore finds that the foregoing information 
provided to the veteran satisfies the requirements of 
38 U.S.C.A. § 5103 and Quartuccio in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for an increased rating.  Under these 
circumstances, the Board concludes that the notification 
requirement of the VCAA has been satisfied.

(ii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The veteran's service medical records have been received, as 
have post-service VA and private treatment records.  In 
addition, the record shows that the veteran was provided with 
VA orthopedic examinations in November 1999, February 2002 
and December 2002, in connection with his claim now on 
appeal.  All known and available service, private and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  The veteran does not appear to 
contend that additional evidence, which is pertinent to this 
claim, exists and needs to be obtained.
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He also was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; however, he 
indicated in the September 2000 Form 9 that he did not want a 
hearing before the Board.  His attorney-representative has 
submitted argument on his behalf, most recently in a July 
2002 brief in support of the claim.

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of this claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West Supp. 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2002).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as is the case here, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Rating musculoskeletal disabilities

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 (2002) state that a 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  According to this regulation, it is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss, with 
respect to these elements.  In addition, this regulation 
states that the functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 (2002) state that when 
evaluating the joints, inquiry will be directed as to whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

Specific schedular criteria - knee disabilities

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  A 20 percent rating under 
Code 5003 requires X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

Under Diagnostic Code 5259, removal of semilunar cartilage, 
symptomatic, warrants a 10 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2002).

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 
30 degrees; 30 percent at 20 degrees; 20 percent at 15 
degrees; 10 percent at 
10 degrees; and non compensable at 5 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2002).  Limitation of flexion of 
the leg is rated 30 percent disabling at 15 degrees; 20 
percent at 30 degrees; 10 percent at 45 degrees; and 
noncompensable at 60 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2002).  See also 38 C.F.R. § 4.71, Plate II 
(2002), which reflects that normal flexion and extension of a 
knee is from 0 to 140 degrees.

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee, 
such as involving recurrent subluxation or lateral 
instability.  A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).

Words such as "slight," "mild", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis 

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's service-connected right knee disability is 
presently described as "residuals of right knee surgeries 
with arthritis," and rated 20 percent disabling under 
Diagnostic Code 5261, based on limitation of motion on 
extension of the leg.  

The veteran has described on VA examination the problems he 
has with severe pain with weight bearing, walking, and with 
flare-ups of his pain symptoms in bad weather.  In addition, 
he states that he must wear a brace for any kind of walking 
outdoors.  Medical records in the file corroborate his 
statement to the extent that they show he was recently issued 
a knee brace by a VA medical facility.

The Board finds that because the medical evidence of record 
identified the veteran's primary diagnosis as severe 
degenerative arthritis of the right knee, his symptoms are 
most appropriately evaluated under the diagnostic code for 
degenerative arthritis, Diagnostic Code 5003, which, due to 
the facts in his case, requires evaluating his disability 
under Codes 5260 and 5261 for limitation of motion on flexion 
and extension of the right leg.  The veteran clearly has 
limited motion above and beyond the compensable levels.  As 
noted above, rating a joint disability for degenerative 
arthritis solely under Diagnostic Code 5003 is for 
application only when there is absence of compensably ratable 
limitation of motion under the appropriate codes.  Hence, 
Diagnostic Codes 5260 or 5261 are the most appropriate rating 
criteria under which to evaluate the veteran's service-
connected right knee disability.

Esteban considerations

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See 38 C.F.R. §§ 4.14, 4.25 (2002).  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the veteran 
is entitled to separate ratings where the symptomatology is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  In essence, VA 
General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Codes 5257 
and 5003 does not constitute prohibited pyramiding under 
38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997).  The 
General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any:

. . . separate rating must be based upon 
additional disability.  When a knee 
disorder is already rated under 
[Diagnostic Code] 5257, the veteran must 
also have limitation of motion under 
[Diagnostic Code] 5260 or [Code] 5261 in 
order to obtain a separate rating for 
arthritis.  If the veteran does not at 
least meet the criteria for a zero-
percent rating under either of those 
codes, there is no additional disability 
for which a rating may be assigned.

In VAOPGCPREC 9-98, the General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

The Board has therefore given consideration to the 
possibility of assigning separate evaluations for the 
veteran's right knee disability under Diagnostic Codes 5003 
and 5257.  In this case, however, the Board does not believe 
that Diagnostic Code 5257 is currently applicable with 
respect to the veteran's right knee disability.  The medical 
evidence does not indicate that instability or subluxation in 
the right knee are a significant part of the veteran's 
disability or would warrant even a minimal rating under 
Diagnostic Code 5257.  The Board notes findings in the 
December 2002 VA joints compensation examination that the 
ligaments in his right knee appeared intact.  Similar 
findings/medical histories were noted on VA joints 
examinations conducted in February 2002 ("[t]he ligaments 
appear to be intact in both knees") and November 1999 
("patient denied any dislocation or subluxation").  The 
balance of the medical evidence does reflect that the veteran 
has any consistently documented instability or subluxation in 
his right knee; specifically, while a VA outpatient report 
dated in August 2000 indicated that he had 12 degrees of 
valgus, later dated treatment reports did not.  Specifically 
in October 2000, the knee was described as stable, and in May 
2001 the medial and lateral collateral ligaments were noted 
to be intact; no instability was identified.  Accordingly, 
the Board finds that a preponderance of the relevant evidence 
is against a finding that the veteran has confirmed 
instability or subluxation in his right knee.

Therefore, the Board finds that the preponderance of the 
evidence is against assigning separate disability evaluations 
for both arthritis under Diagnostic Code 5003 and for 
instability under Diagnostic Code 5257.

Schedular rating

As explained above, in order for a schedular disability 
rating of 30 percent or higher to be assigned, appropriate 
limitation of motion of the right lower extremity must be 
demonstrated under either Diagnostic Code 5260 or Diagnostic 
Code 5261.  To show entitlement to a higher 30 percent 
rating, the veteran would need to display flexion limited to 
15 degrees or extension limited to 20 degrees.  See also 38 
C.F.R. § 4.71, Plate II.

In the most recent December 2002 VA joints examination, the 
veteran lacked about 30 degrees of full flexion and he lacked 
about 10 degrees of full extension.  These findings 
correspond to approximately 10-110 degrees of full flexion-
extension (0 to 140 degrees) range of motion of the right leg 
according to Plate II of 38 C.F.R. § 4.71.  The examiner 
further indicated that the veteran had rather sharp pain with 
further movement beyond the specified limits described.  In 
the February 2002 VA joints examination, the veteran lacked 
about 40 degrees of full flexion and about 10 degrees of full 
extension, which corresponds to approximately 10-100 degrees 
of flexion-extension.  He also had sharp, severe pain at the 
extremes of these range of motion tests.  The range of motion 
test results on the VA joints examination conducted in 
November 1999 were somewhat better, particularly on flexion, 
but roughly comparable to the 2002 examinations:  He lacked 
only about 15 degrees of full flexion and only 5-8 degrees of 
full extension, corresponding to approximately 5/8-125 
degrees of flexion-extension.

The Board finds that these measurements, when compared to the 
rating criteria, are insufficient to show entitlement to a 
rating above 20 percent based on limitation of motion on 
flexion (Code 5260) or extension (Code 5261) of the right 
leg.  As stated above, extension under Code 5261 must be 
limited to 20 degrees for the higher rating, which the 
veteran has never approximated, and under Code 5260, he has 
never had flexion limited to 15 degrees or worse.

Thus, in this case, the evidence does not demonstrate motion 
of the knee which is limited to a degree which would allow 
for the assignment of a rating in excess of the currently 
assigned 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 or Diagnostic Code 5261 (2002).

De Luca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2002).  See DeLuca, supra.

In the most recent December 2002 VA examination, which was 
scheduled pursuant to the Board's development authority, the 
examiner specifically reported the degree to which motion of 
the veteran's knee was limited by pain.  The results showed 
flexion before onset of sharp, severe pain to 110 degrees and 
a complaint of sharp pain when he got to within 10 degrees of 
full extension (which is zero degrees).  The examiner added 
that it was difficult to really evaluate the veteran's right 
knee because of the tenderness and pain with even slight 
motion.  Also, the examiner indicated that repetitive leg 
extensions with his right leg showed fatigability occurring 
after only about three lifts, and that he could barely make 
the fourth lift, reflecting a lot of weakness in the right 
leg.  The VA orthopedic examiner did not think the veteran's 
multiple sclerosis had a whole lot to do with these problems.

A VA neurological consultation examination conducted in 
February 2003 noted that the veteran had a spastic ataxic 
gait secondary to his multiple sclerosis, but he included 
separate diagnoses of orthopedic knee problems, more 
specifically, the right knee, and multiple sclerosis 
compounding and exacerbating the knee problems.  The VA 
neurologist informed the reader to refer to the December 2002 
joints examination for further details concerning the right 
knee, which in the Board's view clearly reflects that the 
veteran's orthopedic symptoms in his right knee are just that 
- orthopedic in nature and not attributable to the multiple 
sclerosis.  Hence, the Board does not believe the orthopedic 
findings noted in this case pertinent to the veteran's 
service-connected right knee - limitation of motion of the 
affected joint, pain on movement, weakness, etc. - are 
symptoms related to, or caused by the nonservice-connected 
multiple sclerosis.  See also Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996) [the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

Additionally, the Board observes that when VA examined the 
veteran in February 2002, he was found to be suffering from 
pain with range of motion testing on flexion and extension of 
the right knee.  These findings, together with those noted 
above, reflect in the Board's view additional functional loss 
under the provisions of DeLuca.  Moreover, these findings are 
consistent with the surgical reports and VA progress notes 
dated in 2002-2002, which reflect a history of seven 
surgeries on the right knee, severe post-traumatic arthritis 
of the right knee (noted on VA arthroscopy operative report 
dated in November 2002), and a recent notation (on an 
orthopedic consult report dated in January 2003) that the 
veteran would need total knee replacement surgery due to the 
severely disabling nature of his right knee disability.  This 
surgery, if and when scheduled, would constitute the eighth 
surgical procedure performed on this knee.

In the Board's view, the veteran has described flare-ups of 
sharp pain in this right knee, causing him to rely more 
heavily on his left leg at work to prevent even a minimum 
amount of pain when kneeling and squatting.  See the 
veteran's statement dated January 10, 2002.  He also has 
stated that the brace he uses lessens the impact of these 
episodes, but does not eliminate the pain.  The Board also 
notes his description in the December 2002 examination of 
symptoms which are exacerbated by walking or weight bearing.

The Board is not necessarily limited to an unduly narrow 
interpretation of the criteria found in the VA Rating 
Schedule.  See 38 C.F.R. § 4.21 (2002); see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating criteria do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating].  Given the circumstances found in this 
case, which includes several recent VA treatment/examination 
reports describing the veteran's disability as severe and 
significantly limiting his movement, with increased pain on 
movement and easy fatigability, the Board finds that a rating 
based exclusively on measured range of motion does not 
adequately describe the functional impairment caused by the 
right knee disability.  On the basis of additional functional 
loss due to pain and weakness during flare-ups, and taking 
into consideration that the veteran's knee has been described 
as in need of a total replacement, the Board finds sufficient 
evidence to warrant an additional 10 percent disability 
evaluation under the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 (2002).  This raises the assigned disability rating 
to 30 percent, which the Board believes is consistent with a 
severe disability of the veteran's right knee.

The Board does not believe that additional disability above 
the 30 percent level is warranted for the veteran's knee 
disability.  That is, review of the medical records does not 
reveal right knee pathology which is productive of 
symptomatology consistent with the assignment of a 40 percent 
or higher rating.  Specifically with respect to Diagnostic 
Code 5261, limitation of extension of the veteran's right 
leg, even if limitation due to pain is taken into 
consideration, does not approximate limitation to 30 degrees 
or less.   Moreover, 30 percent is the maximum disability 
rating allowed under Diagnostic Code 5261.  

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the March 2002 supplemental statement of the case, the RO 
specifically considered whether extraschedular rating under 
38 C.F.R. § 3.321(b) should be assigned as to the service-
connected disability at issue.  The RO concluded that the 
evidence did not indicate that an extra-schedular evaluation 
was warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered exceptional or unusual, and the Board has been 
similarly unsuccessful.  "An exceptional case includes such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards."  See 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  There is no 
evidence that the service-connected right knee disability 
presents an unusual or exceptional disability picture, 
clinically or otherwise.  As discussed in detail above, it is 
clear that the veteran's right knee disability has resulted 
in occupational impairment.  However, such impairment is 
contemplated in the rating schedule and was specifically 
considered in assigning a higher rating under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board has discussed in detail above the reasons for the 30 
percent rating it has awarded, and this rating is intended to 
adequately compensates the veteran for his occupational 
impairment.

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service-connected right knee 
disability has resulted in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  While the veteran has required surgical 
interventions in the past, , there is no evidence of frequent 
hospitalizations for this disability.  For these reasons, the 
Board is unable to identify any other factor consistent with 
an exceptional or unusual disability picture, to the extent 
that the regular scheduler criteria are inadequate to rate 
this disability.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected right knee 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.

Conclusion

For the reasons stated above , the Board finds that a 30 
percent disability rating may be assigned for the veteran's 
service-connected right knee disability.  The benefit sought 
on appeal is granted to that extent.


ORDER

An increased rating to 30 percent for the veteran's right 
knee disability is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

